



Exhibit 10.64
Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 21, 2020 and is entered into by and among BELLRING BRANDS LLC, a
Delaware limited liability company (the “Borrower”) and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement (as defined below) after
giving effect to this Amendment.
RECITALS
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into that certain Credit Agreement, dated as of October 21, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, Section 10.01 of the Credit Agreement permits the Administrative Agent
and the Borrower to amend any Loan Document to cure any identified obvious error
or any error or omission of a technical or immaterial nature, subject to certain
requirements set forth in said Section; and
WHEREAS, the Borrower and the Administrative Agent have jointly identified a
certain error of a technical nature in the Credit Agreement and have agreed to
cure such error as set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Borrower and the Administrative Agent hereby agree as follows:
SECTION I.    AMENDMENTS
Pursuant to Section 10.01 of the Credit Agreement, Section 6.02(a) of the Credit
Agreement shall be amended to replace the words “concurrently with the delivery
of the financial statements referred to in Sections 6.01(a) and (b),” with
“concurrently with the delivery of the financial statements referred to in
Sections 6.01(a)(II) and (b),”
SECTION II.    CONDITIONS TO EFFECTIVENESS
The effectiveness of this Amendment shall be subject to the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Amendment Effective Date”): (a) the Administrative Agent shall have
received a counterpart signature page of this Amendment duly executed by the
Borrower and Administrative Agent and (b) three Business Days shall have elapsed
since the date this Amendment was distributed to the Lenders without the
Required Lenders having objected in writing thereto.
SECTION III.     MISCELLANEOUS
A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement.





--------------------------------------------------------------------------------




(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
B.     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
C.     No Novation. By its execution of this Amendment, each of the parties
hereto acknowledges and agrees that the terms of the Amendment do not constitute
a novation, but, rather, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Credit Agreement.
D.     Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
E.     Applicable Law. THIS AMENDMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions of Sections
10.14(b), (c) and (d), and 10.15 of the Credit Agreement are incorporated by
reference herein and made a part hereof.
F.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging means (e.g., in “pdf” or
“tif” format) shall be effective as delivery of a manually executed counterpart
of this Amendment.
G.     Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.
[Signature pages follow]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




 
BELLRING BRANDS, LLC, as Borrower
 
 
 
 
By:
/s/ Matthew Mainer
 
Name:
Matthew Mainer
 
Title:
Treasurer







[Signature Page to First Amendment]



--------------------------------------------------------------------------------








 
CREDIT SUISSE AG, CAYMAN ISLANDS 
BRANCH, as Administrative Agent
 
 
 
 
By:
/s/ Doreen Barr
 
Name:
Doreen Barr
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Komal Shah
 
Name:
Komal Shah
 
Title:
Authorized Signatory

 


[Signature Page to First Amendment]